NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 09 September 2021. As directed by the amendment: Claims 1, 8, 9, and 47 have been amended, Claims 7, 10, 12, 18-21, 24-26, 29-46 and 49 have been cancelled,  and no claims have been added.  Thus, Claims 1-6, 8, 9, 11, 13-17, 22-23, 27-28, 47 and 48 are presently pending in this application. The amendments to the claims have been ENTERED by the Examiner. 
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative John R. Brancolini on 28 September 2021.
The application has been amended as follows: 
The CLAIMS have been amended as follows:
In Claim 5, Line 2, replace “determine or more trends” with “determine one or more trends” 
In Claim 16, Lines 1-2, replace “to output information regarding one or more ECG metrics 
comprises”   with  “the one or more processors are configured”


In Claim 22, Lines 2-3, replace “dry ECG electrodes to acquire the ECG signals”   with  
“dry ECG electrodes configured to acquire ECG signals”
In Claim 23, Line 3, replace “ECG electrodes to acquire the ECG signals”   with 
 “ECG electrodes configured to acquire ECG signals”
In Claim 27, Lines 1-2, after “are analyzed”   add  “by the one or more processors”
In Claim 28, Line 2, after “are analyzed”  add  “by the one or more processors”

Reasons for Allowance
Claims 1-6, 8, 9, 11, 13-17, 22-23, 27-28, 47 and 48 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
In the After Final Response filed 09 September 2021, Claim 1 has been amended to incorporate the subject matter of Claim 49, which was previously indicated as allowable. The previously cited Nearing et al., Du et al., Assaleh et al. and Wang et al. references do not specifically disclose the specific processing steps including comparing at least one first-degree coefficient of the function to a baseline drift threshold, the at least one first-degree coefficient characterizing baseline drift in the baseline representation of the ECG data segment, and identifying the ECG data segment as a noisy ECG data segment where the at least one first-degree coefficient of the function transgresses the baseline drift threshold, in combination with the other required elements of Claim 1. Therefore, Claim 1 is allowed. Claims 2-6, 8, 9, 11, 13-17, 22-23, 27-28, 47 and 48 depend from and thus further limit Claim 1, and therefore are also allowed.  The Examiner’s amendments made above clarify elements performing .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792